 HUGHES-VERTIN LIME COMPANY185APPENDIX AFrances AveryHazel JudgeMax ChernyClara LuskMildred L. CarterJoyce KendrickJewell CoxRuby A MartinOllie ChambersVirgie MahanMary DurhamHelen MorganRuth CrabtreeOna MasonWinme Lu GaitherDorothy PoeFlorine FitzgeraldImogene ParsonsLucille GossettMartha ShortDorothea GarrenStena RansomGertrude GuffeeJames A. SmithNellie V.GreenVirginia VitatoeElizabeth HartEdna VandergriffMary GunterLena BrockDorothy HeadrickBertha TilleyGeorge HayesCynthia ChambersGeneva KellyNellie ClarkHUGHES-VERTIN LIME COMPANYandUNITED CEMENT,LIME AND GYPSUM WORKERS INTERNATIONAL UNION,AFL, Petitioner. Case No. 20-RC-2056. April 17, 1953DECISION AND ORDERUpon a petition duly-filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clement W.Miller, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.TheEmployer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Employer and Tri-Counties Building and ConstructionTrades Council, AFL, the Intervenor, assert that their currentcontract is a bar to this proceeding. The Petitioner contendsthat the contract, which contains a union-security clause, isnot a bar because the Intervenor was not in compliance on theoperative, or Mill-B, i date of the contract's automatic renewalclause, nor at the time the Petitioner requested recognition.After a Board-directed election, 2 the Intervenor was certifiedon July 30, 1951, as the bargaining representative of the Em-ployer's production and maintenance employees. On January 25,1952, the Employer and the Intervenor executed the union-shopcontract sasserted herein as a bar, effective January 1, 1952,for a 1-year period, with annual automatic renewal thereafter,absent written notice by either party of its desire to change theagreementat least 60 days before any anniversary date.i See Mill-B, Inc.. 40 NLRB 346.2Case No.20-RC-1355 (not reported in printed volumes of Board decisions).3 Article III of the contract provides:Section 1.Membership in the Union shall be required as a condition of employment onand after the thirtieth(30th)day following the beginning of such employment or transferinto the bargaining unit, or the effective date of this Agreement,whichever is the later.104 NLRB No. 20. 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDNeither partyserved such notice before November 1, 1952, theinitialMill-B date,and the contract was automatically renewedfor an additional term of 1 year, commencingJanuary1, 1953.On November 18, 1952, the Petitioner wrote the Employerrequesting recognition as bargaining representative of theproduction and maintenance employees.On November20, 1952,almost 3 weeks after the Mill-B date, it filed the instantpetition,seeking these employees.rThe `administrative records of the Board disclosethat theIntervenor received its last notice of compliance with Section9 (f), (g), and(h) on March 5, 1951,indicating that it would bein compliance with Section 9 (f) and(g) untilDecember 31, 1951,and 9(h) untilJuly 31,1951. Upon refiling the affidavits requiredunder Section 9(h), theIntervenor remained infull complianceuntil December 31,1951,several weeks before the contract wasexecuted and 1 day before its effective date. It did not achievecompliance again until December 8,1952, after the petitionherein was filed and after the contract had been automaticallyrenewed, but before the effective date of the second yearlyterm of the agreement.Section 8(a) (3) ofthe Act,as amended in 1951,4 permitsan employer and'a labor organization to execute a union-shopagreement if, among other things, the labor organization "hasat the time the agreement was made or within the precedingtwelvemonths received from the Board a notice of compliancewith sections9 (f), (g), (h),..."The Senate report accompany-ing S.1959, thebill thataccomplished this recent legislation,described the purpose of this amendment as follows:'The bill provides, however, that a labor organizationshall not be authorized to conclude a union shop agree-ment unless, within the preceding 12-month period, ithas received notice from the Board that it is in fullcompliance with Section 9 (f), (g), and (h), so that, at thetime the union shop agreement becomes effective, theunion is eligible to invoke the Board's processes underSection 9 (f), (g), and (h). (Emphasis supplied.)The Petitioner's contentionthat the union-securityclause isinvalid, and the contract therefore is no bar, rests upon thefact that the Intervenor was not in compliance with Section 9 (f),(g),and (h) on the Mill-B date, or on the date the Petitionerrequested recognition. We find no merit in this contention. Webelieve that the legislative history indicates that Congressintended merely to require compliance at the time a union-shopagreement becomes effective. However, unlike our dissentingcolleagues, we find it unnecessary in this case to determinethe compliance status of the Intervenor at the time the contractwas first executed. In our view, it is sufficient that the contract-ing union was in full compliance with Section 9 (f), (g), and (h)4Public Law189, 82nd Congress.1st Session,approvedOctober 22, 1951.'Senate ReportNo. 646,82ndCongress,lstSession,1951.See, also,for a similar statementof legislative intent,House of RepresentativesReport No.1082, 82nd Congress, 1st Session,1951. HUGHES-VERTIN LIME COMPANY187on January 1, 1953, the date the contract as automatically re-newed became effective. We therefore find that the union-security provision involved herein is not invalid.6As the petition herein was untimely filed, we find that theexisting contract constitutes a bar to this proceeding. Accord-ingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be,and it hereby is, dismissed.Chairman Herzog and Member Peterson, dissenting:We would find this contract no bar because the union-securityprovision was unlawful from its inception, due to the failure ofthe contracting union to meet the full requirements of Section 8(a) (3) as amended in 1951. These include the requirement thatthe union shall have received a notice of compliance from theBoard "at the time the agreement was made or within thepreceding twelve months." (Emphasis supplied.) In our view theIntervenor was required to have been in compliance at the timetheagreement was made or to have received a notice ofcompliance within the preceding 12 months, which notice had notexpired at the time the agreement was made.? Accordingly, asthe Intervenor was not in compliance on November 1, 1952, thedate when the agreement urged as a bar here was made, webelieve that its belated compliance thereafter did not serve tocure the invalidity of the union-security provision. We wouldtherefore direct an election in the agreed-upon production andmaintenance unit.6See Williams Laundry Company,97 NLRB 995.Cf. Northwest Magnesite Company, 101NLRB 85.7 Although the Intervenor had received from the Board a notice of compliance with Sectionthat the compliance would expire on December 31, 1951,months before the contract was re-newed.We believe that an expired compliance notice is inLsufficienttto,satisfy the requirementsof Section 8 (a) (3), and that Congress intended to require full compliance with 9(f), (g), and (h)at the time of entering into any union-security agreement.Thisconclusion is supported by thelegislative history cited in the majority decision.It is apparent that in requiring a notice ofcompliance"at the time the agreement was made or within the preceding twelve months,"Congress had in mind the fact that Section 9(g) and(h) contains provisions that require refilingof all data and affidavits on an annual,and hence presumptively on a continuing,basis.During the course of Senate considerationof S. 1959,proposing the amendmentswith whichwe are here concerned,Senator Mundt inquired whether the bill would make it easier for unionsto meet the requirements for executing union-shop agreements without their officers executingnon-Communist affidavits.Senator Humphrey, one of the sponsors of the amendments,replied:Itdoes not. The non-Communist oath or affidavit requirement is a part of the Taft-Hartley law which must be abided by;and this measure would not in any way affect thenecessity and legal obligation of every union official to sign the non-Communist affidavit.(Emphasis supplied.)(Congressional Record,Senate,August 21,1951, p.10674.)